DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 10/20/2020 is acceptable.
                                Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 10/20/2020 and 05/26/2021.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
         A title such as -- DISPLAY PANEL INCLUDING COMPONENT AREA HAVING FIRST AREA, AND SECOND AREA SURROUNDING FIRST AREA AND DISPLAY DEVICE INCLUDING THE SAME– or is suggested by the applicant
       Claims
        In claim 8, line 9, a phrase of “wherein the plurality of second wirings comprises” 
comprise --.
                                    Allowable Subject Matter
4.    Claims 1-23 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel comprising a substrate comprising a component area, and a display area surrounding the component area, the component area comprising a first area, and a second area surrounding the first area; a plurality of first display elements at the display area; a plurality of pixel groups spaced from each other in an island shape at the first area, each of the plurality of pixel groups comprising a plurality of second display elements; a plurality of transmission areas adjacent to the plurality of pixel groups at the first area; and a plurality of first wirings extending in a first direction and electrically connected to the plurality of first display elements, the plurality of first wirings detouring around the first area at the second area as cited in the independent claim 1.
        Claims 2-21 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising a display panel comprising a substrate, the substrate comprising a component area, and a display area surrounding the component area, and the component area comprising a first area, and a second area surrounding the first area; and an electronic element at the component area of the display panel, wherein the display panel comprises: a plurality of first display elements at the display area; a plurality of pixel groups spaced from each other in an island shape at the first area, each of the plurality of pixel groups comprising a plurality of second display elements; a plurality of transmission areas adjacent to the plurality of pixel groups at the first area; and a plurality of first wirings extending in a first direction and electrically connected to the plurality of first display elements, the plurality of first wirings detouring around the first area at the second area as cited in the independent claim 22.
        Claims 23 is directly depend on the independent claim 22.
  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                  Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Seo et al. (U.S. Publication No. 2019/0148672 A1), ADACHI .
                                                         Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892